[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                  No. 04-16021                   FILED
                                                        U.S. COURT OF APPEALS
                              Non-Argument Calendar
                                                          ELEVENTH CIRCUIT
                            ________________________         May 31, 2005
                                                            THOMAS K. KAHN
                    D.C. Docket No.   03-00281-CV-T-26-MSS      CLERK

BILLY RAY PHILLIPS,

                                                         Plaintiff-Appellant,

      versus

CITY OF SARASOTA,
a municipal corporation,
                                                         Defendant-Appellee.

                           __________________________

               Appeal from the United States District Court for the
                           Middle District of Florida
                         _________________________
                                (May 31, 2005)

Before TJOFLAT, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:

      Billy Ray Phillips, an African-American male, appeals a district court order

granting summary judgment in favor of the City of Sarasota (“City”), Phillips’
former employer, based on his claim of unlawful discrimination, pursuant to Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.

      Phillips argues that the district court erred when it granted summary

judgment in favor of the City based on its determination that because only he had

violated a restraining order, he could present no evidence showing that the

Caucasian officers in his department were similarly situated for purposes of

showing disparate treatment. Specifically, Phillips argues that the district court

should have evaluated the “comparative seriousness” of the underlying incidents

involving the Caucasian officers because the evidence shows that several of the

Caucasian officers engaged in misconduct, such as attempted murder and

aggravated battery, that was much more serious than his “minor domestic spat.”

      We review de novo the district court’s grant of summary judgment, viewing

all evidence and factual inferences reasonably drawn from the evidence in the light

most favorable to the nonmoving party. Burton v. Tampa Housing Authority, 271

F.3d 1274, 1276-77 (11th Cir. 2001).

      Upon review of the record, and upon consideration of the parties’ briefs, we

find no reversible error. We conclude that the district court properly granted

summary judgment in favor of the City because Phillips was fired for, among other

things, violating a temporary injunction on a number of separate occasions, and

                                          2
because the evidence showed that his former Caucasian co-employees, none of

whom had violated a temporary injunction, were not in fact sufficiently similarly

situated to be used as comparators.

      AFFIRMED.




                                        3